Citation Nr: 0810721	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for posttraumatic arthritis of 
the right shoulder with residuals from May 18, 2000?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated January 2006.  


FINDING OF FACT

Since May 18, 2000, the veteran's posttraumatic arthritis of 
the right shoulder disability has been primarily 
characterized by mild to moderate limitation of motion of the 
arm, with passive flexion ranging from 100-110 degrees with 
pain and passive abduction ranging from 75 to 110 degrees, 
with pain.  Active forward elevation is shown to 70 degrees; 
active abduction is to 60 degrees; and active external and 
internal rotation is also limited to 60 degrees. 


CONCLUSION OF LAW

Since May 18, 2000, the criteria for a 20 percent rating for 
posttraumatic arthritis of the right shoulder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5019, 5201 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Court in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated. Consequently, there is no need 
to discuss whether VA met the increased duty to notify 
standard as enunciated in Vazquez-Flores in claims of 
entitlement to a higher initial rating nor is there a need to 
remand initial rating claims for remedial notice pursuant to 
Vazquez-Flores.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
The claimant further had been provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Analysis

A rating decision dated September 2002, granted service 
connection for residuals of a right shoulder injury with 
history of an osteochondroma, and assigned a 10 percent 
evaluation, effective May 18, 2000.   The veteran appealed, 
asserting that his right shoulder disorder warranted a higher 
rating.

A  June 2000 VA emergency room report noted complaints of 
right shoulder pain for the past 10 to 15 years.  On 
examination, there was no tenderness or weakness, and there 
was normal movement with a little pain.  

The veteran was afforded a VA examination in August 2002.  
Upon examination, the veteran was noted to be right handed, 
and to report complaints of pain in the right shoulder.  The 
examiner noted no complaints of flare-ups, no prior 
surgeries, no episodes of dislocation or recurrent 
subluxation, and no evidence of inflammatory arthritis.  
There was some tenderness in the anterior bursa, anterior 
elevation was limited to 110 degrees, lateral abduction was 
limited to 75 degrees, external rotation was to 75 degrees 
and internal rotation was to 55 degrees.  X-rays revealed 
mild degenerative changes of the acromioclavicular joint.  
The examiner diagnosed residuals of a right shoulder injury 
with marked limitation of motion, and osteochondroma of the 
right scapula laterally, etiology not determined.

An April 2003 VA treatment note indicated that the veteran 
complained of right shoulder pain that was treated with 
injections during service.  X-rays from 8 months before, 
showed spurs.  The veteran noted that he could not move his 
arm above his head without pain.  Physical examination 
revealed that the appellant was unable to abduct the right 
shoulder beyond 70 degrees due to pain.  Passive movement was 
possible but it was accompanied by pain.  A diagnosis of 
right shoulder pain and bursitis was provided.  

The veteran was afforded a second VA examination of the right 
shoulder in June 2003.  The examiner noted continued problems 
with the right shoulder, including limitation of motion and 
pain.  The veteran reported increased pain radiating form the 
top of the shoulder down the right arm after doing yard work 
recently.  The veteran reported occasional swelling but no 
flare-ups in the shoulder.  He did state that over the past 
several years, he has had problems raising his shoulder.  The 
examiner that x-rays taken one year prior did not show 
evidence of osteochondroma of the right scapula but did 
reveal some mild degenerative changes in the 
acromioclavicular joint of the right shoulder.  Examination 
revealed that the veteran guarded his shoulder.  The shoulder 
was slightly tender to the touch over the acromioclavicular 
joint and the posterior scapula.  The veteran had abduction 
of the right arm to 60 degrees without pain, and to 110 
degrees with pain.  Internal and external rotation was normal 
with pain through the terminal 10 degrees of rotation.  
Adduction was within normal limits.  The examiner provided a 
diagnosis of posttraumatic arthritis of the right shoulder, 
status post injury to the right shoulder with residuals.  The 
examiner also stated that an incidental finding of right 
scapular osteochondroma in the past was not seen on recent x-
rays.  

VA treatment records dated May 2003 through March 2005 noted 
complaints of chronic pain in the right shoulder and a 
diagnosis of degenerative joint disease treated with physical 
therapy.

A September 2005 VA treatment note indicated complaints of 
chronic right shoulder pain.  A diagnosis of degenerative 
joint disease was provided, and the veteran was recommended 
to begin physical therapy. 

An October 2006 occupational therapy evaluation of the right 
shoulder revealed complaints of pain with movement in all 
planes.  Examination revealed right shoulder flexion to 60 
degrees, abduction to 60 degrees, and external and internal 
rotation to 30 degrees.  

A January 2006 occupational therapy evaluation of right 
shoulder revealed that the veteran complained of pain on 
flexion and abduction of the right shoulder.  Examination 
revealed right shoulder flexion to 100 degrees, abduction to 
100 degrees and external and internal rotation within 
functional limits.  There was tenderness to palpation on the 
anterior aspect of the right shoulder 

In February 2006, the veteran was afforded a third VA 
examination of the right shoulder.  The veteran reported 
constant pain in the right shoulder, with worsening pain when 
using the right arm. The veteran reported one flare-up in 
September 2005, with pain reported at 8/10 and lasted a few 
weeks.  There was no evidence of any episode of dislocation 
or recurrent subluxation, nor was there evidence of 
inflammatory arthritis.  Physical examination revealed 
passive forward elevation to 110 degrees with pain, and 
active forward elevation to 70 degrees.  Passive abduction 
was to 110 degrees with pain, and active abduction was to 60 
degrees.  Active external and internal rotation was to 60 
degrees, passive external rotation was to 75 degrees with 
pain, and passive internal rotation to 80 degrees with pain.  

The examiner stated that pain was a major restricting factor, 
but that there was no additional limitation caused by 
fatigue, weakness or lack of endurance following repetitive 
use or during flare-ups.  There was slight tenderness on the 
right acromioclavicular joint line.  There was no evidence of 
any swelling, edema, effusion, redness, heat or tenderness, 
as well as no evidence of weakness or joint instability.  
There was also no evidence of ankylosis.  X-rays reviewed 
revealed mild degenerative joint disease of the right 
shoulder at the acromioclavicular joint with mild to moderate 
functional impairment and decreased range of motion.  There 
was no evidence of any joint dislocation, neurological 
compromise, as well as no evidence of any osteochondroma of 
the right scapula.

The veteran was afforded a hearing before the undersigned 
veterans law judge.  The veteran testified that he was unable 
to lift his arm to shoulder level before he began to 
experience pain.  He also testified that he was right-handed 
but avoided using his right arm whenever possible, including 
when he was performing various chores.  
The present appeal involves the veteran's claim that the 
severity of his service-connected right shoulder disorder 
warrants a higher disability rating since the grant of 
service connection.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

The veteran's right shoulder disability is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5019 for bursitis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5019, bursitis is to 
be evaluated as degenerative arthritis.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case, a 20 percent rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, or 5203.  
Diagnostic Code 5200 addresses ankylosis of scapulohumeral 
articulation, which is not present.  Similarly, as there is 
no evidence of dislocation of the scaphyulohumeral join, 
malunion of the humerus, or dislocation or nonunion of the 
clavicle r scapula, a higher rating of 20 percent is not 
warranted under Diagnostic Codes 5202 or 5203.

Diagnostic Code 5201 provides for a 20 percent evaluation for 
limitation of motion of the major arm with limitation of 
motion at the shoulder level.  Limitation of motion to midway 
between the side and shoulder level warrants a 30 percent 
evaluation for the major shoulder.  38 C.F.R. § 4.71a, Code 
5201.

The normal range of shoulder motion is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  A distinction is made between 
major (dominant) and minor upper extremities for rating 
purposes.  The evidence shows that the veteran's right arm is 
his major upper extremity.

The veteran's right shoulder disorder is primarily 
characterized by chronic pain.  While there is no competent 
evidence that right shoulder motion is limited to a point 
midway between the side and shoulder level, in general the 
evidence is in equipoise as to whether the appellant can lift 
the right arm to shoulder level.  The Board finds the 
February 2006 findings that active forward elevation was 
limited to 70 degrees, active abduction being limited to 60 
degrees of abduction, and active external and internal 
rotation being limited to 60 degrees to be consistent with 
other findings since May 18, 2000, and to warrant the 
assignment of a 20 percent rating under the doctrine of 
reasonable doubt.

In making this decision the Board finds no evidence of an 
additional limitation caused by fatigue, weakness, lack of 
endurance during repetitive use.  There is no evidence of 
flare-ups, joint dislocation, neurological compromise, or 
osteochondroma of the right scapula.  Finally, the record 
consistently shows no evidence of dislocation, recurrent 
subluxation, inflammatory arthritis, swelling, effusion, 
redness, weakness, or joint instability.  

As the veteran has mild to moderate limitation of motion of 
the right arm at the shoulder joint, a rating of 20 percent 
is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
A 30 percent rating is not warranted as there is no medical 
evidence of a limitation of arm motion midway between the 
side and shoulder level.  

The Board is aware of the veteran's complaints of pain in his 
right shoulder.  There is, however, no objective evidence 
that pain on use of the joint results in limitation of motion 
to a degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the veteran's current evaluations of his right 
shoulder disability as noted herein address any the Deluca 
concerns of pain, fatigability, weakness, and incoordination.

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  
Accordingly, a rating of 20 percent for the veteran's right 
shoulder disability is warranted.


ORDER

Since May 18, 2000, a rating of 20 percent for posttraumatic 
arthritis of the right shoulder with residuals is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


